Citation Nr: 1530110	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and adjustment disorder.  

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety disorder, and adjustment disorder.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic disease of the left breast.

4. Entitlement to service connection for fibrocystic disease of the left breast.

5. Entitlement to a rating higher than 10 percent for a residual fibrocystic biopsy scar of the right breast.  

6. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013 the Board remanded the issues for a Board hearing.  In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including major depression, anxiety disorder, and adjustment disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as was considered in the prior final rating decision.  Prior and subsequent to the last final rating decision in February 2007, the Veteran has consistently endorsed symptoms such as depression, irritability, and difficulties coping with stress.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

The Veteran's claim for fibrocystic disease of the left breast was previously characterized as a claim of service connection.  However, upon further review of the record, the Board finds that the claim was previously denied in an unappealed August 2008 rating.  Thus, a claim to reopen service connection for fibrocystic disease of the left breast as characterized on the title page.  

In May 2011 the Veteran's attorney asserted that there was clear and unmistakable error (CUE) in the RO's de novo review of the Veteran's claim of service connection for fibrocystic disease of the left breast.  The March 2010 rating decision is not final as it is currently on appeal and cannot be the subject of a CUE claim.  See 38 C.F.R. § 3.105(a) .

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a rating decision dated in June 2014 the RO denied service connection for sleep apnea.  In October 2014 the Veteran filed a notice of disagreement with this determination.  A Statement of the Case must be sent to the Veteran regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In August 2009, the Veteran raised the issue of entitlement to a clothing allowance and this matter is being referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of service connection for sleep apnea, service connection for an acquired psychiatric disorder, and fibrocystic disease of the left breast, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim of entitlement to service connection for PTSD was denied in a February 2007 rating decision; while the Veteran submitted a timely notice of disagreement and perfected her appeal she subsequently withdrew her appeal in December 2008.  The February 2007 rating decision is, therefore, final.  

2. The additional evidence presented since the previous denial relates to previously unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and adjustment disorder.  

3. The claim of entitlement to service connection for fibrocystic disease of the left breast was denied in an unappealed rating decision in August 2008.

4. The additional evidence presented since the previous denial relates to previously unestablished facts necessary to substantiate the claim of service connection for fibrocystic disease of the left breast.

5. The Veteran's service-connected residual fibrocystic biopsy scar of the right breast is superficial, stable, painful, linear, and does not cause functional impairment.  


CONCLUSIONS OF LAW

1. The February 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted since the previous denial in February 2007; and, the claim for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and adjustment disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The August 2008 rating decision that denied service connection for fibrocystic disease of the left breast is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014).

4. New and material evidence has been submitted since the previous denial in August 2008 and the claim for fibrocystic disease of the left breast is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The criteria for rating higher than 10 percent for a residual fibrocystic biopsy scar of the right breast have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable determination to reopen the claims of service connection for an acquired psychiatric disability and fibrocystic disease of the left breast, VA's duties to notify and assist are deemed fully satisfied regarding these matters and there is no prejudice to the Veteran  in proceeding to decide these issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

With regards to the Veteran's claim for a rating higher than 10 percent for a residual fibrocystic biopsy scar of the right breast, neither the Veteran nor her attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims folder, and that neither she nor her attorney have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

During the appeal period the Veteran was afforded a VA examination in January 2010.  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.  The examination and opinion was based on a review of the claims file.  The Veteran does not allege nor does the evidence suggests a material change in the disability since the Veteran was last examined by VA in January 2010; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.

During the May 2015 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Claims to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO in a rating decision in February 2007 denied entitlement to service connection for PTSD.  It was noted that neither the service treatment records nor post service treatment records show a diagnosis of PTSD.  The RO further determined that although contemporaneous VA treatment records show symptoms of a mental disorder and evaluations for military sexual trauma, the Veteran's claimed stressor could not be verified.  Although the Veteran filed a notice of disagreement with this determination and perfected her appeal, in December 2008 she withdrew her claim and thus the February 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The Veteran continues to seek service connection for a psychiatric disorder as due to military sexual trauma.  See statements dated in May 2009 and August 2009.  The February 2007 rating decision addressed the question of whether her alleged sexual assault was verified.  The Veteran's claim for an acquired psychiatric disorder is again premised on her alleged sexual assault stressor during service.   The medical evidence of records shows that her psychiatric disorder has been variously diagnosed as PTSD, depression, anxiety disorder, and adjustment disorder.  See, e.g., VA treatment records dated in May 2006 and August 2009.  New and material evidence is thereby required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD, depression, anxiety disorder, and adjustment disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Velez v. Shinseki, 23 Vet. App. 199 (2009).

The evidence added to the record since the February 2007 rating decision includes the Veteran's January 2009 and July 2009 stressor statements where she further explained that during service she did not tell anyone that she was sexually assaulted because the sergeant who assaulted her threatened and harassed her.  In January 2009 she noted that only approximately four years earlier (2005) she first told her family that she was the victim of military sexual trauma.  

The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the Veteran's stressor statement addresses one evidentiary defect at the time of her prior rating decision, namely the matter of why her alleged raped was undocumented during service.  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection for an acquired psychiatry disability.  The claim as to this matter must be reopened.

As for the claim to reopen service connection for fibrocystic disease of the left breast, the RO in a rating decision in August 2008 denied entitlement to service connection for fibrocystic breast disease of the left breast based on the determination that the service treatment records did not reveal surgery nor treatment for any left breast abnormality.  The RO further noted that it was a physiologic condition and not a disabling condition for service connection to be granted.  The Veteran did not appeal the adverse determination discussed above nor did she submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the August 2008 rating decision includes the Veteran's May 2015 hearing testimony before the Board where she explained that during service a nodule was found in her left breast and the examiner told her it needed to be monitored.  The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the Veteran is competent to report that during service medical professionals diagnosed a left breast abnormality that needed to be monitored.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of the evidence is presumed for the purpose of reopening the claim of service connection for fibrocystic disease of the left breast.  The claim as to this matter must be reopened.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's service-connected residual fibrocystic biopsy scar on the right breast has been rated under Diagnostic Code 7804 for unstable or painful scars.  One or two scars that are unstable or painful are rated 10 percent disabling.  Three or four scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7800 is inapplicable as it pertains to scars of the head, face, or neck.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars in an area(s) exceeding at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq.cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  10 percent is the maximum rating provided under Diagnostic Code 7802.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis 

In August 2009 the Veteran filed a claim for a rating higher than 10 percent for her  residual fibrocystic biopsy scar on her right breast.  For the reasons explained below, the Board finds that the Veteran's service-connected right breast scar does not warrant a rating higher than 10 percent.

In a statement in August 2009 the Veteran complained that the scar was painful.  On VA examination in January 2010, the examiner determined that the scar was 2 cm. long and .5 cm. wide.  The Veteran complained that it was painful and tender.  There was no skin breakdown over the scar.  The examiner indicated that the scar also was tender to deep touch, was superficial, linear and there was no inflammation, edema, keloid formation, nor other disabling effects.  The examiner noted the scar was barely visible, did not cause other disabling effects and there were no effects on usual daily activities.  

In May 2015 the Veteran testified that the right breast scarring was approximately 5 inches long and she felt stabbing pain once or twice per month.  

The Veteran's right breast scar does not more nearly approximate the criteria for the next higher rating of 20 percent under Diagnostic Code 7804 as the Veteran has one painful scar and not three or four unstable or painful scars required under the criteria for the next higher rating of 20 percent.  A higher or separate rating is not warranted under Diagnostic Code 7801 as the lay and medical evidence does not demonstrate that the Veteran's scaring is deep and nonlinear.  Similarly a separate  10 percent rating is not warranted under Diagnostic Code 7802 as the Veteran's right breast scar does not cover an area of 144 square inches (929 sq. cm.) or greater.  On VA examination in January 2015 the examiner determined that the scar did not cause other disabling effects.  The Veteran in May 2015 testified that her scar felt painful twice per month.  She stated she felt tenderness in her right breast upon movement and noted that she felt tenderness in both breasts at all times.  Thus the evidence shows that the Veteran's right breast scar does not have any additional disabling effect not considered in the 10 percent disability rating, and thus a higher evaluation is not warranted under Diagnostic Code 7805.  

The Veteran contends that she is entitled to a rating higher than 10 percent for her service-connected right breast scar.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or additional ratings.  While the Veteran may believe that she is entitled to a higher rating, the evidence does not provide for a higher rating.  The Board finds that RO has appropriately rated this scar under Diagnostic Code 7804 for an unstable or painful scar.  Thus there are no other applicable codes to consider in the instant case that would afford the Veteran a higher or additional separate ratings.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support a rating higher than 10 percent for a residual fibrocystic biopsy scar of the right breast, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected right breast scar.  Her symptoms of a painful scar and the type of resulting functional impairment described by the Veteran are analogous to the symptoms contemplated in the rating criteria.  She has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and adjustment disorder the appeal to this extent is allowed subject to further action as discussed herein below.  

As new and material evidence has been submitted to reopen the claim of service connection for fibrocystic disease of the left breast, the appeal to this extent is allowed subject to further action as discussed herein below.  

A rating higher than 10 percent for a residual fibrocystic biopsy scar of the right breast is denied.  


REMAND

As for the Veteran's claim for an acquired psychiatric disorder other than PTSD, on VA examination in January 2010, the examiner opined that it was less likely than not that the major depressive disorder was caused by or is a result of her service-connected residual scar of the fibrocystic right breast biopsy.  As pointed out by the Veteran's attorney in May 2011, this opinion is inadequate as the examiner did not address whether the service-connected scar on the right breast aggravated the Veteran's psychiatric disorder to include depression.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Thus the Veteran should be afforded a VA examination to determine whether she has an acquired psychiatric disability other than PTSD that was caused or aggravated by her service-connected right breast scar.  

Service treatment records in November 1978 show shotty nodules in the left breast.  An in-service mammogram in May 1978 revealed fibrocystic changes in the left breast.  Although post-service biopsy reports show that the Veteran has benign lumps in her left breast, treatment records show that she has had a bloody discharge from her left breast nipple.  See, e.g., September 2005 and July 2009 VA treatment records, October 2005 biopsy report, May 2007 and May 2014 mammograms.  Thus a VA examination is warranted as there is competent evidence of left breast abnormality, evidence suggesting that the disability may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the Veteran's claim of service connection for PTSD, since the December 2011 Statement of the Case VA treatment records have been added to the claims file in September 2014.  The RO has not issued a Supplemental Statement of the Case and the Veteran's attorney in October 2014 requested that the RO review the records as they show a diagnosis of and consistent treatment for PTSD due to military sexual trauma.  Thus the Veteran has not waived initial consideration of the evidence by the AOJ and an issuance of a Supplemental Statement of the Case is necessary.  See 38 C.F.R. § 20.1304.

Further, in May 2015 the Veteran testified that she has been taking weekly trauma classes at the Salisbury VA Medical Center and goes there for treatment every six months.  As the most recent VA treatment records were received in September 2014, all subsequent outstanding VA treatment records need to be associated with the file.  It is also noteworthy that the Veteran previously submitted authorizations in July 2008 and August 2009 for VA to obtain her treatment records for depression and PTSD dated in July 1980, and from 2005 to 2009.  However, she did not indicate the addresses for her providers and on remand she should be asked to provide all the information necessary in order to ensure that any outstanding pertinent records are obtained.  

Lastly, as explained in the Introduction, the Veteran in October 2014 filed a timely notice of disagreement with the June 2014 rating decision that denied service connection for sleep apnea.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers to specifically include private mental health treatment records dated in July 1980 and from 2005 to 2009.  The Veteran should be asked to indicate  all dates of treatment (month and year) and addresses of the private mental health providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file to include mental health treatment records from the Salisbury VA Medical Center dated from September 2014 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).


2. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her acquired psychiatric disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Reconcile the various diagnoses of the Veteran's acquired psychiatric disorder.  The examiner must consider that the Veteran's psychiatric disorder has been variously diagnosed as depression, PTSD, anxiety disorder, and adjustment disorder.  See, e.g., VA treatment records dated in May 2006 and August 2009.  

b.) For each identified psychiatric disability other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was both caused or aggravated by the service-connected scar of the right breast.  The examiner should comment on the presence of the scar, to include its related pain and perception of disfigurement, and how it effects her depressive disorder.


c.) The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffered a sexual assault in service.  The examiner should address whether Veteran displayed any behavior in service or since her separation from service that would be consistent with her claim of being sexually assaulted during her active service.  The examiner should also note the Veteran's alleged stressors/incidents, which are found in written statements, current medical treatment records, and other lay statements of record.

d.) If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran's PTSD, or other acquired psychiatric disorder, is at least as likely as not the result of such assault in service.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any left breast abnormality.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current disabilities of the left breast.  The examiner is specifically asked to determine whether the Veteran has a disability due to the nodules in the left breast as well as due to any discharge of the left nipple including bloody discharge. 

b.) For each identified left breast disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the inservice mammogram in May 1978 that revealed fibrocystic changes in the left breast and a November 1978 service treatment record that shows shotty nodules in the left breast.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5. Issue the Veteran a Statement of the Case on the issue of entitlement to service connection for sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


